This cause coming on to be heard upon the motion of relators to quash the special answer and return of the respondents filed herein and upon the motion of relators for the issuance of a peremptory writ of mandamus herein in accordance with the opinion filed in this cause and reported in 153 Sou. at pages 100, 125 and 136; and it now being made to appear to the Court that since the filing of the judgment in this cause reported as aforesaid, that the Honorable Halsted L. Ritter, Judge of the United States District Court for the Southern District of Florida, in that certain cause pending before him, to-wit: Florida Ranch  Dairy Company, a Corporation, v. Board of Commissioners of Everglades Drainage District, has entered a permanent and final injunction in said cause restraining respondents herein from transmitting to the several tax assessors of the several counties embraced in whole or in part in the Everglades Drainage District, the assessment roll adjudged and ordered in the final judgment of this Court reported as aforesaid; and it being further made to appear to the Court that the respondents herein who are defendants in said chancery cause pending before said District Judge did before the issuance of said final decree and permanent injunction suggest to the said District Judge that said chancery cause was one which under the law required a hearing before *Page 494 
three Federal Judges, one of whom should be a Supreme Court Judge or a Circuit Judge of the United States and that said District Judge did proceed to hear and determine said chancery cause notwithstanding said suggestion; and that the said respondents herein have prepared and propose to submit to the Supreme Court of the United States a petition for a writ of mandamus seeking to coerce the said District Judge to call to his assistance for the purpose of hearing and determining said injunction suit two Federal Judges one of whom should be a Supreme Court Judge or a Circuit Judge of the United States Court of Appeals which said petition will be presented to the Supreme Court of the United States in due time; and it being further made to appear to the Court that the said respondents herein have prepared and will take an appeal to the Circuit Court of Appeals of the Fifth Circuit Court of the United States to review the decree and judgment of the said District Court wherein said permanent writ of injunction was and has been issued; and it further appearing to the Court that in keeping with the dignity of this Court as also of the Federal Court, we in order to prevent unseemly conflict between the jurisdiction of the two courts "It is ordered that this Court hold final action on the motions now under consideration in abeyance until the question of jurisdiction is determined in the proceeding now before the Federal Court, or until the further order of this Court.
WHITFIELD, ELLIS, TERRELL and BROWN, J. J., and CAMPBELL and BIRD, Circuit Judges, concur.
DAVIS, C. J., and BUFORD, J., disqualified. *Page 495